In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Emerson, J.), dated March 17, 2003, which denied their motion, in effect, to vacate a prior order of the same court dated October 28, 2002, granting the defendants’ unopposed motion to dismiss the complaint, inter alia, on the ground that the plaintiffs failed to comply with a conditional order of dismissal.
Ordered that the order is affirmed, with costs.
To vacate their default in opposing the defendants’ motion to dismiss the complaint, the plaintiffs were required to demonstrate a reasonable excuse for their default and a meritorious cause of action (see Katsnelson v ELRAC, Inc., 304 AD2d 619, 620 [2003]; Gourdet v Hershfeld, 277 AD2d 422 [2000]). The plaintiffs failed to demonstrate a reasonable excuse for their failure to oppose the defendants’ motion to dismiss the complaint, or for their failure to comply with the conditional order of dismissal. Furthermore, the plaintiffs failed to submit any competent evidence establishing a meritorious cause of action (see Uddin v Mirza, 10 AD3d 722 [2004]; Gache v Incorporated Vil. of Freeport, 202 AD2d 470 [1994]). Accordingly, the Supreme Court properly denied the motion to vacate. Florio, J.P., Adams, Goldstein, Rivera and Spolzino, JJ., concur.